EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Polk on June 6, 2022. The application has been amended as follows:

Listing of claims:

1.	(Currently Amended)  A method comprising:
receiving, by a live broadcast client, from a live broadcast management server and via the Internet, a push-stream address comprising a first Internet Protocol (IP) address of a live broadcast server and comprising a live broadcast channel identifier (ID);
sending, by the live broadcast client, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data;
sending, by the live broadcast proxy client to a live broadcast proxy management server in a dedicated network connected to the live broadcast proxy client, the proxy push-stream request, wherein a live broadcast proxy server is in the dedicated network, wherein the live broadcast proxy server has a second IP address and a dedicated network address, wherein a dedicated network live broadcast channel identifier (ID) is created on the live broadcast proxy management server corresponding to the live broadcast channel ID, and wherein a correspondence between the dedicated network live broadcast channel ID and the push-stream address is saved on the live broadcast proxy server;
receiving, by the live broadcast proxy client and from the live broadcast proxy management server, a proxy push-stream address comprising the dedicated network address and the dedicated network live broadcast channel ID;
sending, by the live broadcast client and to the live broadcast proxy client, collected live broadcast data; and
pushing, by the live broadcast client and to the live broadcast server over an uplink of the dedicated network 
wherein the dedicated network is an IP television (IPTV) network, and
wherein the live broadcast proxy client is a client in the dedicated network.

3.–14.	(Cancelled)

16.	(Currently Amended)  The method of claim 1, wherein before sending the collected live broadcast data, the method further comprises determining, by the live broadcast proxy management server, that the live broadcast server has a dedicated network address in the dedicated network.

17. 	(Cancelled)

18.	(Currently Amended)  The method of claim 1, further comprising sending, by the live broadcast client and to the live broadcast proxy client, the live broadcast data

19.–20.	(Cancelled)

21.	(Currently Amended)  A live broadcast client comprising:
a memory configured to store instructions; and
a processor coupled to the memory and configured to execute the instructions to cause the live broadcast client to:
receive, from a live broadcast management server and via the Internet, a push-stream address comprising a first Internet Protocol (IP) address of a live broadcast server and comprising a live broadcast channel identifier (ID);
send, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data;
send, to a live broadcast proxy management server in a dedicated network connected to the live broadcast proxy client, the proxy push-stream request, wherein a live broadcast proxy server is in the dedicated network, wherein the live broadcast proxy server has a second IP address and a dedicated network address, wherein a dedicated network live broadcast channel identifier (ID) is created on the live broadcast proxy management server corresponding to the live broadcast channel ID, and wherein a correspondence between the dedicated network live broadcast channel ID and the push-stream address is saved on the live broadcast proxy server;
receive, from the live broadcast proxy management server, a proxy push-stream address comprising the dedicated network address and the dedicated network live broadcast channel ID;
send, to the live broadcast proxy client, collected live broadcast data; and
push, to the live broadcast server over an uplink of the dedicated network 
wherein the dedicated network is an IP television (IPTV) network, and
wherein the live broadcast proxy client is a client in the dedicated network.

22.	(Currently Amended)  The live broadcast client of claim 21, wherein before sending the collected live broadcast data, the processor is further configured to execute the instructions to cause the live broadcast client to receive, from the live broadcast proxy client, a response message comprising a dedicated network push-stream instruction parameter.

25.	(Currently Amended)  The live broadcast client of claim 21, wherein the processor is further configured to execute the instructions to cause the live broadcast client to send, to the live broadcast proxy client, the live broadcast data, and wherein the live broadcast data is pushed to a live broadcast proxy server based on a proxy push-stream address so that the live broadcast proxy server can forward

26.	(Currently Amended)  A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a live broadcast client to:
receive, from a live broadcast management server and via the Internet, a push-stream address comprising a first Internet Protocol (IP) address of a live broadcast server and comprising a live broadcast channel identifier (ID);
send, to a live broadcast proxy client and via a home network, a proxy push-stream request comprising the push-stream address, wherein the proxy push-stream request is for determining the live broadcast server for receiving live broadcast data;
send, to a live broadcast proxy management server in a dedicated network connected to the live broadcast proxy client, the live broadcast data, the proxy push-stream request, wherein a live broadcast proxy server is in the dedicated network, wherein the live broadcast proxy server has a second IP address and a dedicated network address, wherein a dedicated network live broadcast channel identifier (ID) is created on the live broadcast proxy management server corresponding to the live broadcast channel ID, and wherein a correspondence between the dedicated network live broadcast channel ID and the push-stream address is saved on the live broadcast proxy server;
receive, from the live broadcast proxy management server, a proxy push-stream address comprising the dedicated network address and the dedicated network live broadcast channel ID;
send, to the live broadcast proxy client, collected live broadcast data; and
push, to the live broadcast server over an uplink of the dedicated network
wherein the dedicated network is an IP television (IPTV) network, and
wherein the live broadcast proxy client is a client in the dedicated network.

27.	(Currently Amended)  The non-transitory computer-readable medium of claim 26, wherein before sending the collected live broadcast data, the instructions, when executed by the processor, further cause the live broadcast client to receive, from the live broadcast proxy client, a response message comprising a dedicated network push-stream instruction parameter

28.	(Currently Amended)  The non-transitory computer-readable medium of claim 26, wherein the live broadcast server has a dedicated network address in the dedicated network.

29.–32.		(Cancelled)

33.	(New)  The non-transitory computer-readable medium of claim 27, wherein the dedicated network push-stream instruction parameter instructs the live broadcast client to push the live broadcast data to the live broadcast server over the uplink.

34.	(New)  The non-transitory computer-readable medium of claim 26, wherein the instructions, when executed by the processor, further cause the live broadcast client to send, to the live broadcast proxy client, the live broadcast data.

35.	(New)  The non-transitory computer-readable medium of claim 34, wherein the instructions, when executed by the processor, further cause the live broadcast client to push, to the live broadcast proxy server, the live broadcast data based on the proxy push-stream address so that the live broadcast proxy server can forward and push, to the live broadcast server, the live broadcast data based on the push-stream address.

36.	(New)  The method of claim 18, further comprising pushing, by the live broadcast proxy client and to the live broadcast proxy server, the live broadcast data based on the proxy push-stream address so that the live broadcast proxy server can forward and push, to the live broadcast server, the live broadcast data based on the push-stream address.

37.	(New)  The live broadcast client of claim 25, wherein the processor is further configured to execute the instructions to cause the live broadcast client to push, to the live broadcast server, the live broadcast data based on the push-stream address so that the live broadcast proxy server can forward and push, to the live broadcast server, the live broadcast data based on the push-stream address.

Allowable Subject Matter
Claims 1-2, 15-16, 18, 21-28, and 33-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426